Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   UNITED STATES OF AMERICA,                                    CASE NO. 19-CR-20036-JEM-1

                          Plaintiff,

   vs.

   FRANCISCO JOSEPH ARCILA RAMIREZ,

                     Defendant.
   _______________________________________/

                 DEFENDANT, FRANCISCO JOSEPH ARCILA RAMIREZ’
                OBJECTIONS TO PRESENTENCE INVESTIGATION REPORT

          COMES NOW the Defendant, FRANCISCO JOSEPH ARCILA RAMIREZ, by and

   through his undersigned counsel, and presents herewith, his Objections to the Presentence

   Investigation Report (“PSI”) [D.E. 118], and states as follows:

          1.      Objection to Paragraphs 19, 20, and 21: “The Offense Conduct”

          The Defendant objects to paragraphs 19, 20, and 21 of the PSI insofar as all of the firearms

   mentioned in these paragraphs are not part of the offense conduct to which the Defendant entered

   his plea of guilty and these paragraphs should be deleted from the PSI in their entirety.

          Specifically, the Factual Proffer refers only to the four Draco 7.62 mm caliber AK-style

   pistols and two Zastava M92 7.62mm AK-style pistols, and 100 AK-47 ammunition magazines,

   that are mentioned in paragraph 22 and 28 of the PSI.

          2.      Objection to Paragraph 29: “The Offense Conduct”

          The Defendant objects to paragraph 29 of the PSI insofar as it refers to “32 AR-15 semi-

   automatic rifle “uppers,”” inasmuch as this is not part of the offense conduct to which the

   Defendant entered his plea of guilty, and submits that this language should be deleted from this

   paragraph.
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 2 of 18



          Specifically, the Factual Proffer refers only to the four Draco 7.62 mm caliber AK-style

   pistols and two Zastava M92 7.62mm AK-style pistols, and 100 AK-47 ammunition magazines,

   that are mentioned in paragraph 22 and 28 of the PSI.

          3.         Objection to Paragraph 32: “The Offense Conduct”

          The Defendant objects to paragraph 32 of the PSI insofar as it states that the Defendant

   “began to focus on bringing larger quantities of firearm components …”

          Specifically, paragraph 4 of the Factual Proffer has no mention of the Defendant bringing

   larger quantities of firearm components to Colombia. The Factual Proffer only mentions “firearm

   magazines and firearm components,” and the “larger quantities” language should be deleted from

   this paragraph.

          4.         Objection to Paragraphs 33 and 34: “The Offense Conduct”

          The Defendant objects to paragraphs 33 and 34 of the PSI insofar as it refers to a shipping

   transaction that is not contemplated by the Factual proffer and is not part of the offense conduct to

   which the Defendant entered his plea of guilty.

          5.         Objection to Paragraph 38: “Role Assessment”

          The Defendant objects to paragraph 38 of the PSI insofar as it states, “In addition, Arcila

   arranged for the firearms to be transported to Colombia, where they would be resold to foreign

   customers, including the National Liberation Army (“ELN”) a group designated by the U.S.

   Department of State as a foreign terrorist organization. As reflected in the factual proffer, Arcila

   knowingly sold six AK-47 style pistols to the ELN in September 2018. Thereafter, Arcila

   continued to provide a number of firearm components specifically to the ELN, including rifle

   barrels, magazines, receivers and grips. Based on the extent of Arcila’s involvement, a two-level




                                                     2
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 3 of 18



   aggravating role enhancement as an organizer or leader of criminal activity other than that

   described in § 3B1.1(a) or (b) is recommended pursuant to § 3B1.1(c).”

          First, it should be clear that the Defendant never resold the firearms to the National

   Liberation Army (“ELN”).

          Second, it should be noted that the Factual Proffer does not state that, “Arcila knowingly

   sold six AK-47 style pistols to the ELN in September 2018.” Rather, it states at paragraph 4, “On

   September 5, 2018, the defendant attended a meeting at a restaurant in Santa Marta, Colombia,

   where he met with Conspirator-1, an ELN weapons broker, and a female accomplice to discuss

   the sale of the six (6) firearms to Conspirator-1, not to the ELN.

          Third, the Defendant never provided firearm components “specifically to the ELN.” The

   Factual Proffer provides at paragraph 4, “In addition to agreeing to the sale of the six (6) firearms

   to Conspirator-1, the defendant and Conspirator-1 further discussed the defendant selling other

   items, to include firearm magazines and firearm components, to Conspirator-1 in the coming

   months.”

          Fourth, with regard to the assertion that the Defendant should receive a two (2) level

   aggravating role enhancement pursuant to §3B1.1(c) as an organizer or leader of a criminal

   activity, other than that described in §3B1.1(a) or (b), the Defendant objects to the assertion that

   he should receive a role enhancement.

          Specifically, it should be noted that the Defendant entered his plea of guilty to Providing

   Material Support to a Designated Foreign Terrorist Organization, in violation of Title 18, United

   States Code, Section 2339B(a)(1). Paragraph 38 of the PSI asserts that, “Francisco Joseph Arcila

   Ramirez recruited Ortega and Smith as straw purchasers to illegally buy firearms on his behalf.”




                                                    3
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 4 of 18



   The PSI further states that, “The purchases were structured to conceal his identity as the true buyer

   of the firearms and source of the funds used to purchase the firearms.”

          It is submitted that although the Defendant may have managed or supervised at least one

   other individual by his recruitment of and instructions to Ortega and Smith, that conduct was not

   management or supervision in the crime of conviction, to wit: Providing Material Support to a

   Designated Foreign Terrorist Organization, in violation of Title 18, United States Code, Section

   2339B(a)(1). In other words, the management or supervision of Ortega and Smith were related to

   different criminal laws related to the obtaining firearms through false statements, etc., which is a

   violation of Title 18 U.S.C. §922(a)(6), not Title 18 U.S.C. § 2339B(a)(1), therefore a role

   enhancement would not be appropriate as to this Defendant for the offense of which he entered his

   plea of guilty. The introductory words in U.S.S.G. §3B1.1 state, “Based on the defendant’s role

   in the offense …” Clearly, “the offense” is the offense of conviction, not some other offense.

          6.      Objection to Paragraph 46: “Victim Related Adjustment”

          The Defendant objects to paragraph 46 of the PSI insofar as it states, “Because the offense

   is a felony that involved, or was intended to promote a federal crime of terrorism, the offense level

   is increased by 12 levels, §3A1.4(a).”

          Although, the Defendant did enter his plea of guilty to an offense that charges him with

   providing material support to a foreign terrorist organization that is, the National Liberation Army

   (“ELN”) in violation of 18 U.S.C. §2339B(a)(1), that does not per se or automatically invoke the

   extraordinarily harsh twelve (12) level enhancement provided for in U.S.S.G. §3A1.4(a), and the

   criminal history category of VI.

          Specifically, U.S.S.G. §3A1.4 entitled “Terrorism” should not apply to Defendant,

   Francisco Joseph Arcila Ramirez, in the case-at-bar for the reasons set forth below, and therefore

                                                    4
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 5 of 18



   he should not receive a twelve (12) level enhancement in his sentencing guidelines computation,

   nor should he receive a category VI criminal history designation.

   • U.S.S.G. §3A1.4 entitled “Terrorism” provides,

   (a) If the offense is a felony that involved, or was intended to promote, a federal crime of terrorism,
   increase by 12 levels; but if the resulting offense level is less than level 32, increase to level 32.

   (b) In each such case, the defendant's criminal history category from Chapter Four (Criminal
   History and Criminal Livelihood) shall be Category VI.

   Application Note 1 then directs the reader to 18 U.S.C. § 2332b(g)(5) to determine the definition
   of a “federal crime of terrorism.”

   • 18 U.S.C. §2332b(g)(5) defines a “federal crime of terrorism,” as
   (5) the term “Federal crime of terrorism” means an offense that—

   (A) is calculated to influence or affect the conduct of government by intimidation or coercion, or
   to retaliate against government conduct; (Emphasis supplied.) and

   (B) is a violation of—

   (i) … 2339B (relating to providing material support to terrorist organizations) …

          First, the Defendant’s conduct in the offense as set forth in the Factual Proffer in Support

   of Plea Agreement shall be discussed to put the analysis that follows in context.

          The Factual Proffer states at paragraph 2, that “on August 16, 2018 the Defendant

   instructed two persons, J.S. and G.O., to purchase six (6) firearms in Miami-Dade County, in the

   Southern District of Florida, on the defendant’s behalf … These firearms were then concealed in

   Husky air-compressors purchased by the Defendant at a Home Depot in Miami-Dade County and

   shipped to Barranquilla, Colombia …”

          Paragraph 3 of the of the Factual Proffer in Support of Plea Agreement states, “on August

   31, 2018 the Defendant took a flight from Miami, Florida to Barranquilla, Colombia to broker the

   sale of the aforementioned six (6) firearms and AK-47 magazines.” (Emphasis supplied.)

          Paragraph 4 of the of the Factual Proffer in Support of Plea Agreement states, “on
                                                     5
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 6 of 18



   September 5, 2018 the Defendant attended a meeting at a restaurant in Santa Marta, Colombia,

   where he met with Conspirator-1, a weapons broker, and a female accomplice to discuss the sale

   of the six (6) firearms to Conspirator-1. At that time, the Defendant knew Conspirator-1 was a

   weapons broker for the ELN and other criminal and paramilitary groups.” (Emphasis supplied.)

   [Note: This states that Conspirator-1 was “a weapons broker for the ELN and other criminal and

   paramilitary groups,” not that he was the weapons broker for the ELN. Therefore, this language

   makes clear that Conspirator-1 has other customers as well as the ELN.]

          That paragraph of the Factual Proffer further states, “In addition to agreeing to the sale of

   the six (6) firearms to Conspirator-1 for the ELN, the Defendant and Conspirator-1 further

   discussed the Defendant selling other items, to include firearm magazines and firearm components,

   to Conspirator-1 in the coming months. At the conclusion of this meeting, Conspirator-1 provided

   the Defendant approximately sixty (60) million Colombian pesos to purchase the firearms.”

          Paragraph 5 of the of the Factual Proffer in Support of Plea Agreement states, “Between

   September 7, 2018 and September 11, 2018 the six (6) firearms were extracted from the Husky

   air-compressors at a hidden location in Barranquilla, Colombia, and loaded onto a truck, where

   they were then transferred to a farmhouse in the jungles of Cucuta, Colombia near the Venezuelan

   border. The area where the six (6) firearms were delivered is an area under the control and

   operational authority of the ELN. [Note: There is no indication that the Defendant loaded anything

   onto a truck, or knew that anything would be transferred to a farmhouse in the jungles of Cucuta,

   Colombia, nor that he knew that the area where the six (6) firearms were delivered was “an area

   under the control and operational authority of the ELN.”]

          Paragraph 6 of the of the Factual Proffer in Support of Plea Agreement states, “on

   September 11, 2018 the Defendant departed Barranquilla, Colombia for Miami, Florida, where he

                                                    6
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 7 of 18



   declared $26,567.00 USD during his entry into Miami International Airport, falsely claiming the

   currency was related to the “sale of cars” in Colombia, when, in fact, most of the money in his

   possession was instead related to the aforementioned sale of firearms to Conspirator-1 and the

   ELN.” [Note: In-fact, the Defendant sold the firearms to the gun broker. He did not sell the firearms

   to the ELN.]

          The § 3A1.4 terrorism enhancement applies “[i]f the offense is a felony that involved, or

   was intended to promote, a federal crime of terrorism.” U.S.S.G. § 3A1.4(a). The term “federal

   crime of terrorism” as used in § 3A4.1 “has the meaning given that term in 18 U.S.C. §

   2332b(g)(5).” See U.S.S.G. § 3A4.1 cmt. n.1. Under § 2332b(g)(5), an offense qualifies as a federal

   crime of terrorism if two distinct requirements are met: (1) the offense is a violation of one or more

   enumerated statutory provisions, and (2) the offense “is calculated to influence or affect the

   conduct of government by intimidation or coercion, or to retaliate against government conduct.”

   (Emphasis supplied.) See § 2332b(g)(5)(A), (B). In order for the sentencing court to apply a

   terrorism enhancement, the government must show by a preponderance of the evidence that the

   two requirements of § 2332b have been met. United States v. Mandhai, 375 F.3d 1243, 1247–48

   (11th Cir. 2004) (citing United States v. Graham, 275 F.3d 490, 517 (6th Cir. 2001).

          In the case-at-bar, the Defendant entered his plea of guilty to the offense of providing

   material support to a terrorist organization, in violation of 18 U.S.C. §2339B(a)(1), therefore 18

   U.S.C. §2332b(g)(5)(B) is fulfilled.      However, it is clear that with regard to 18 U.S.C.

   §2332b(g)(5)(A), the definition of the term “Federal crime of terrorism” is not fulfilled.

          Specifically, it cannot be said that the conduct of the Defendant in selling firearms to two

   levels of gun brokers in Colombia was “calculated to influence or affect the conduct of government

   by intimidation or coercion, or to retaliate against government conduct,” just because one of the

                                                     7
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 8 of 18



   Colombian gun brokers may have had among his customers members of a recognized terrorist

   organization (the “ELN”). The identification of a qualifying statutory provision alone does not

   constitute “identify[ing] a federal crime of terrorism,” because a “[f]ederal crime of terrorism

   means an offense that” not only is a violation of one of the enumerated statutory provisions listed

   in § 2332b(g)(5)(B), but also “is calculated to influence or affect the conduct of government by

   intimidation or coercion, or to retaliate against government conduct.” § 2332b(g)(5)(A), (B). “The

   definition is stated in the conjunctive, so both requirements must be met.” Parr, 545 F.3d at 504.

          Courts have recognized that the structure of § 3A1.4 establishes two bases for applying the

   enhancement. See Fidse I, 778 F.3d at 481; United States v. Arnaout, 431 F.3d 994, 1001–03 (7th

   Cir. 2005); United States v. Mandhai, 375 F.3d 1243, 1247 (11th Cir. 2004); United States v.

   Graham, 275 F.3d 490, 517 (6th Cir. 2001). The first—if the offense “involved” a federal crime

   of terrorism—has been understood to apply when “a defendant's offense or relevant conduct

   includes a federal crime of terrorism.” Arnaout, 431 F.3d at 1001 (emphasis added); accord United

   States v. Parr, 545 F.3d 491, 504 (7th Cir. 2008); Mandhai, 375 F.3d at 1247–48; Graham, 275

   F.3d at 516. Thus, “an offense ‘involves' a federal crime of terrorism only if the crime of conviction

   is itself a federal crime of terrorism,” Parr, 545 F.3d 491 at 504, or if the “relevant conduct includes

   such a crime,” United States v. Awan, 607 F.3d 306, 313–14 (2d Cir. 2010).

          Alternatively, the enhancement applies “[i]f the offense ... was intended to promote a

   federal crime of terrorism.” U.S.S.G. § 3A1.4(a); accord Arnaout, 431 F.3d at 1001. As the Sixth

   Circuit has explained, “[a] defendant who intends to promote a federal crime of terrorism has not

   necessarily completed, attempted, or conspired to commit the crime.” Graham, 275 F.3d at 516.

   “[I]nstead the phrase implies that the defendant has as one purpose of his substantive count of

   conviction or his relevant conduct the intent to promote a federal crime of terrorism.” Id.

                                                      8
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 9 of 18



   (Emphasis supplied.) In such cases, “the terrorism enhancement does not hinge upon a defendant's

   ability to carry out specific terrorist crimes or the degree of separation from their actual

   implementation. Rather, it is the defendant's purpose that is relevant, and if that purpose is to

   promote a terrorist crime, the enhancement is triggered.” Mandhai, 375 F.3d at 1248 (Emphasis

   supplied.) United States v. Fidse, 862 F.3d 516 (5th Cir. 2017).

          The phrase “calculated to influence or affect the conduct of government” has been

   interpreted as imposing a specific intent requirement. See, e.g., United States v. Hassan, 742 F.3d

   104, 148–49 (4th Cir. 2014); United States v. Siddiqui, 699 F.3d 690, 709 (2d Cir. 2012); United

   States v. Chandia, 395 F. App’x 53, 54, 60 (4th Cir. 2010); United States v. Stewart, 590 F.3d 93,

   138 (2d Cir. 2009); see also United States v. Christianson, 586 F.3d 532, 539–40 (7th Cir. 2009)

   (noting that a court is to consider the defendant’s “purpose” or “motive” in committing the

   offense). A defendant has the requisite intent if he or she acted with the purpose of influencing or

   affecting government conduct and planned his or her actions with this objective in mind.

   (Emphasis supplied.) Siddiqui, 699 F.3d at 709; Stewart, 590 F.3d at 137.

          In other words, it cannot be shown that the Defendant had the specific intent to influence

   or affect the conduct of government by intimidation or coercion, or to retaliate against government

   conduct. The first part of the definition of federal crime of terrorism “focuses on the intended

   outcome of the defendants' unlawful acts-i.e., what the activity was calculated to accomplish, not

   what the defendants' claimed motivation behind it was.” United States v. Jayyousi, 657 F.3d 1085,

   1115 (11th Cir.2011) (citing United States v. Mandhai, 375 F.3d 1243, 1248 (11th Cir.2004) and

   United States v. Awan, 607 F.3d 306, 316–17 (2d Cir.2010) [“Here, whatever Awan's motive might

   have been in committing the crimes for which he was convicted, commission of crimes listed in §

   2332b(g)(5)(B) satisfies the “involved” prong of the terrorism enhancement so long as the


                                                    9
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 10 of 18



   government shows by a preponderance of the evidence that Awan had the “specific intent,”

   Stewart, 590 F.3d at 138, to commit an offense that was “calculated to influence or affect the

   conduct of government by intimidation or coercion, or to retaliate against government conduct.”

   18 U.S.C. § 2332b(g)(5)(A).”]

          In United States v. Chandia, 514 F.3d 365 (4th Cir. 2008), the court declined to infer the

   required intent from the basic facts that gave rise to the conviction and stated that those facts do

   not support application of the enhancement, and that unlike in some cases where the enhancement

   has been applied, the acts underlying the conviction in this case were not violent terrorist acts.

   Therefore, these acts cannot, standing alone, support application of the terrorism enhancement.

   The court held that, “Because there has been no factual finding on the intent element, and because

   the basic facts supporting the conviction do not give rise to an automatic inference of the required

   intent, we must vacate Chandia’s sentence and remand for resentencing.”

          In United States v. Stewart, 590 F.3d 93 (2nd Cir. 2009) the court stated, as the Fourth

   Circuit has recognized, commission of a federal crime of terrorism, which would trigger the

   “involved” prong of the enhancement, incorporates “a specific intent requirement, namely, that the

   underlying felony was ‘calculated to influence or affect the conduct of government by intimidation

   or coercion, or to retaliate against government conduct.’ 18 U.S.C. § 2332b(g)(5).” United States

   v. Chandia, 514 F.3d 365, 376 (4th Cir.2008). So the problem for the government remains: there

   is no evidence that Yousry himself sought to influence or affect the conduct of a government. The

   enhancement therefore does not apply under the “involved” prong. See Leahy, 169 F.3d at 446.

          Clearly, the Defendant’s act of selling firearms and parts was not an activity calculated to

   “influence or affect the conduct of government by intimidation or coercion, or to retaliate against

   government conduct.” Again, the defendant does not dispute that he was charged with one of the

                                                   10
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 11 of 18



   enumerated offenses in 18 U.S.C. 2332b(g)(5)(B). Rather, he argues that the government cannot

   meet its burden of showing that he intended “to influence or affect the conduct of government” or

   “retaliate against government conduct.” 18 U.S.C. § 2332b(g)(5)(A).

          The Terrorism Enhancement, when applied, ―takes a wrecking ball to the initial

   Guidelines range. George D. Brown, Punishing Terrorists: Congress, the Sentencing Commission,

   the Guidelines, and the Courts, 23 Cornell J.L. & Pub. Pol‘y 517, 520 (2014). As noted above, it

   functions by both increasing the offense level at least 12 levels and elevating the defendant to the

   highest Criminal History Category, irrespective of his or her actual criminal history. (It should be

   noted that in the case-at-bar the Defendant has zero criminal history points.)

          If this Court finds that this enhancement applies to Mr. Arcila-Ramirez’ offense, his

   sentencing range would skyrocket to 360 months imprisonment to Life, rather than 57 to 71 or 70-

   87 months imprisonment (a total offense level of 25 or 27 with a criminal history category of I).

   This is clearly “a draconian” enhancement. 1

          At this point, the Defendant will discuss the specific standard for application of the

   enhancement and show that the facts of this case do not meet that standard.

          The applicable standard is set forth in United States v. Awan, 607 F.3d 306, 313 (2d Cir.

   2010). There, the Second Circuit explained that the disjunctive phrase from U.S.S.G. § 3A1.4—if

   the offense involved, OR was intended to promote, a federal crime of terrorism—―makes clear

   that the predicate offense must either (1) involve ‘a federal crime of terrorism’ or (2) be intended

   to promote ‘a federal crime of terrorism,’ and that each clause has a separate meaning. Awan, 607

   F.3d at 313. The court noted that a defendant‘s offense involves ‘a federal crime of terrorism’



   1 ―U.S.S.G. §3A1.4 is “draconian.” James P. McLoughlin, Jr., Deconstructing United States
   Sentencing Guidelines Section 3A1.4: Sentencing Failure in Cases of Financial Support for Foreign
   Terrorist Organizations, 28 Law & Ineq. 51, 54 (2010).
                                                   11
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 12 of 18



   when his offense includes such a crime, i.e., the defendant committed, attempted, or conspired to

   commit a federal crime of terrorism as defined in 18 U.S.C. §2332b(g)(5), or his relevant conduct

   includes such a crime. Id. at 313-14.

          Since Mr. Arcila-Ramirez’ conviction is pursuant to 18 U.S.C. § 2339B, which is a crime

   enumerated in § 2332b(g)(5)(B), it is only necessary for the Court to find, under that prong, that

   the Defendant had the ―specific intent to commit an offense that was ― “calculated to influence

   or affect the conduct of government by intimidation or coercion, or to retaliate against government

   conduct.” See id. at 316-17. ― “Calculation” is concerned with the object that the actor seeks to

   achieve through planning or contrivance . . . Section 2332b(g)(5)(A) does not focus on the

   defendant but on his offense, ‘asking whether it was calculated, i.e.,, planned—for whatever reason

   or motive—to achieve the stated objective.’ Id. at 317.

          Alternatively, ― [t]he ‘intended to promote’ prong applies where the defendant‘s offense

   is intended to encourage, further, or bring about a federal crime of terrorism, even though the

   defendant’s own crime of conviction or relevant conduct may not include a federal crime of

   terrorism. Id. at 314. So, even if Mr. Arcila-Ramirez’ offense was not ―calculated to influence or

   affect the conduct of government by intimidation or coercion, or to retaliate against government

   conduct, the terrorism enhancement may apply if, with his offense, he intended to promote

   another‘s commission of a crime in § 2332b(g)(5)(B) that was. See id. at 314-15. ― [A]n offense

   is intended to promote ‘a federal crime of terrorism’ when the offense is intended to help bring

   about, encourage, or contribute to such a crime. Id. at 314.

          Under both the ― ‘involves’ or the ― ‘intended to promote’ prong, then, the Terrorism

   Enhancement only applies if the Court finds that Mr. Arcila-Ramirez had some intent in addition




                                                    12
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 13 of 18



   to that which was necessary to support his guilty plea (only ‘knowledge’ is necessary for a

   conviction under 18 U.S.C. § 2339B).

             In this case, Mr. Arcila-Ramirez had neither the specific intent to commit a crime that was

   calculated to influence, affect, or retaliate against a government, nor did he have the intent to

   promote another‘s federal crime of terrorism when his guilty plea could rest only on his

   ‘knowledge.’

             Mr. Arcila-Ramirez was interested in selling firearms to make money, even knowing that

   some of the firearms may end up in the hands of a Colombian terrorist organization. However,

   even under the ― ‘involves’ prong, it cannot be said that his intention was “calculated to influence

   or affect the conduct of government by intimidation or coercion, or to retaliate against government

   conduct.” Simply put, his offense was not calculated to achieve that objective. See Awan, 607 F.3d

   at 314.

             To fall within the ― ‘intended to promote’ prong, the Defendant must have committed his

   offense with the intent to help bring about, encourage, or contribute to another person‘s

   commission of a federal crime of terrorism. Again, the Defendant did not intend anything more

   than to make money selling firearms. Further, there is no evidence that Mr. Arcila-Ramirez

   intended to promote any plan by the ELN to commit a politically-motivated crime of terrorism.

   This is underscored in-part by the fact that Mr. Arcila-Ramirez never had any direct contact with

   the ELN.

             Again, the key term, “a federal crime of terrorism,” is defined to consist of two elements:

   (1) the commission of one of a list of specified felonies, which includes the material support

   offense at issue in this case, and (2) a specific intent requirement, namely, that the underlying

   felony was “calculated to influence or affect the conduct of government by intimidation or

                                                     13
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 14 of 18



   coercion, or to retaliate against government conduct.” 18 U.S.C. § 2332b(g)(5).

          In this case it is clear that the Defendant did not have the specific intent to influence or

   affect the conduct of government by intimidation or coercion, or to retaliate against government

   conduct. Therefore, by definition, the Defendant’s offense was not a felony that involved, or was

   intended to promote, “a federal crime of terrorism,” and the twelve (12) level enhancement should

   not be applied in this instance, nor should he receive a category VI criminal history designation.

          7.      Objection to Paragraph 47: “Adjustment for Role in the Offense”

          The Defendant objects to paragraph 47 of the PSI insofar as it states, “As the defendant

   was an organizer or leader of criminal activity other than described in §3B1.1(a) or (b), the

   defendant’s offense level is increased by two levels, §3B1.1(c).”

          Specifically, it should be noted that the Defendant entered his plea of guilty to Providing

   Material Support to a Designated Foreign Terrorist Organization, in violation of Title 18, United

   States Code, Section 2339B(a)(1). Paragraph 38 of the PSI asserts that, “Francisco Joseph Arcila

   Ramirez recruited Ortega and Smith as straw purchasers to illegally buy firearms on his behalf.”

   The PSI further states that, “The purchases were structured to conceal his identity as the true buyer

   of the firearms and source of the funds used to purchase the firearms.”

          It is submitted that although the Defendant may have managed or supervised at least one

   other individual by his recruitment of and instructions to Ortega and Smith, that conduct was not

   management or supervision in the crime of conviction, to wit: Providing Material Support to a

   Designated Foreign Terrorist Organization, in violation of Title 18, United States Code, Section

   2339B(a)(1). In other words, the management or supervision of Ortega and Smith were related to

   different criminal laws related to the obtaining firearms through false statements, etc., which is a

   violation of Title 18 U.S.C. §922(a)(6), not Title 18 U.S.C. § 2339B(a)(1), therefore a role

                                                    14
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 15 of 18



   enhancement would not be appropriate as to this Defendant for the offense of which he entered his

   plea of guilty. The introductory words in U.S.S.G. §3B1.1 state, “Based on the defendant’s role

   in the offense …” Clearly, “the offense” is the offense of conviction, not some other offense.

          Therefore, the Defendant should not receive a two (2) level role enhancement pursuant to

   U.S.S.G. §3B1.1(c).

          8.      Objection to Paragraph 49: “Adjusted Offense Level”

          The Defendant objects to Paragraph 49 of the PSI with regard to the assertion that the

   adjusted offense level should be 42.

          Specifically, when the twelve (12) level enhancement pursuant to §3A1.4(a) is removed

   and the two (2) level aggravating role adjustment pursuant to §3B1.1(c) is removed, the result

   would be an adjusted offense level of 28, rather than 42.

          9.      In re: Paragraphs 51 and 52: “Acceptance of Responsibility”

          The Defendant affirmatively states that the three (3) level reduction for acceptance of

   responsibility should be applied to the twenty (20) year statutory maximum sentence in the event

   that the twenty (20) year statutory maximum sentence becomes the guideline imprisonment term.

          10.     Objection to Paragraph 53: “Total Offense Level”

          The Defendant objects to Paragraph 53 of the PSI with regard to the assertion that the total

   offense level should be 39.

          Specifically, when the twelve (12) level enhancement pursuant to §3A1.4(a) is removed

   and the two (2) level aggravating role adjustment pursuant to §3B1.1(c) is removed, and three (3)

   levels are deducted for acceptance of responsibility pursuant to U.S.S.G. §3E1.1(a) and (b), the

   result would be a total offense level of 25, rather than 39.




                                                     15
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 16 of 18



          11.     Objection to Paragraph 56: “Criminal History Computation”

          The Defendant objects to Paragraph 56 of the PSI insofar as it states, “… However, because

   the offense involved or was intended to promote, a federal crime of terrorism, the criminal history

   category is VI, §3A1.4(b).

          The Defendant herein relies upon and incorporates by reference his objection to paragraph

   46 of the PSI as set forth above, and affirmatively asserts that inasmuch as he has zero criminal

   history points he should be designated as a Criminal History Category I, not VI.

          12.     Objection to Paragraph 90: “Sent. Options - Guideline Provisions”

          The Defendant objects to Paragraph 90 of the PSI inasmuch as it reads, “Based upon a total

   offense level of 39 and a criminal history category of VI, the guideline imprisonment range is 360

   months to life. However, pursuant to §5G1.1(a), since the statutory maximum is 240 months, the

   guideline imprisonment term is 240 months.”

          It is submitted that the appropriate advisory guidelines sentence range should read as

   follows: Based on a total offense level of 25 and a criminal history category of I, the advisory

   guideline imprisonment range is 57 to 71 months, before the application of any applicable

   downward departures and/or variances that this Honorable Court may deem appropriate.

          WHEREFORE, the Defendant, FRANCISCO JOSEPH ARCILA RAMIREZ,

   respectfully prays that this Honorable Court sustain the within objections to the Presentence

   Investigation Report and direct the United States Probation Office to amend the Presentence

   Investigation Report as requested herein.




                                                   16
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 17 of 18



                                                         Respectfully submitted,

                                                         Ana M. Davide, Esq.
                                                         Florida Bar No. 875996
                                                         2929 SW 3rd Ave., Suite 420
                                                         Miami, Florida 33129
                                                         Telephone: (305) 854-6100
                                                         Fax: (305) 854-6197
                                                         E-mail: ana@anadavidelaw.com
                                                         (Counsel for Defendant,
                                                         Francisco Joseph Arcila Ramirez.)

                                                         /s/ Ana M. Davide__________
                                                         Ana M. Davide, Esq.


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 18th day of December, 2019, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached service List in the manner specified, either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or parties who are

   not authorized to receive electronically Notices of Electronic Filing.

                                                         Ana M. Davide, Esq.
                                                         Florida Bar No. 875996
                                                         2929 SW 3rd Ave., Suite 420
                                                         Miami, Florida 33129
                                                         Telephone: (305) 854-6100
                                                         Fax: (305) 854-6197
                                                         E-mail: ana@anadavidelaw.com
                                                         (Counsel for Defendant,
                                                         Francisco Joseph Arcila Ramirez.)

                                                         /s/ Ana M. Davide__________
                                                         Ana M. Davide, Esq.




                                                    17
Case 1:19-cr-20036-JEM Document 122 Entered on FLSD Docket 12/18/2019 Page 18 of 18



                                            SERVICE LIST

                  United States of America v. Francisco Joseph Arcila Ramirez
                                   Case No. 19-CR-20036-JEM
                   United States District Court, Southern District of Florida

   Michael Sherwin, A.U.S.A.
   United States Attorney's Office
   99 NE 4th Street
   Miami, Florida 33132
   Telephone: (305)-961-9067
   Email: michael.sherwin@usdoj.gov

   Randy Alan Hummel, A.U.S.A.
   United States Attorney's Office
   99 NE 4th Street
   Miami, Florida 33132
   Telephone: (305)-961-9299
   Email: randy.hummel@usdoj.gov

   Annika Marie Miranda, A.U.S.A.
   United States Attorney's Office - SDFL
   99 N.E. 4th Street
   7th Floor
   Miami, FL 33132
   305-961-9303
   Email: annika.miranda@usdoj.gov

   Michael Soto
   United States Probation Officer
   Wilkie D. Ferguson, Jr. United States Courthouse
   400 North Miami Avenue, 9th Floor South
   Miami, Florida 33128
   Telephone: (305) 532-5316
   E-mail: michael_soto@flsp.uscourts.gov




                                                 18
